Electronically Filed
                                                         Supreme Court
                                                         SCAP-14-0001205
                                                         18-JAN-2017
                                                         11:04 AM
                           SCAP-14-0001205

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAIʻI,

         Respondent/Plaintiff-Appellant/Cross-Appellee, 


                                 vs. 


                        CHESTER PACQUING,

         Petitioner/Defendant-Appellee/Cross-Appellant. 



       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
              (CAAP-14-0001205; CR. NO. 08-1-0556)

             ORDER DENYING MOTION FOR RECONSIDERATON 

   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

       Circuit Judge Nishimura, in place of Wilson, J., recused) 



          Upon consideration of Petitioner/Defendant-

Appellee/Cross-Appellant Chester Pacquing’s motion for

reconsideration, filed on January 9, 2017, the papers in support

thereof, and the records and files herein,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED: Honolulu, Hawai#i, January 18, 2017.

                                      /s/   Mark E. Recktenwald
                                      /s/   Paula A. Nakayama
                                      /s/   Sabrina S. McKenna
                                      /s/   Richard W. Pollack
                                      /s/   Rhonda A. Nishimura